                      IN THE UNITED STATES DISTRICT COURT
                                                                             F        :i
                       FOR THE WESTERN DISTRICT OF TEXA19 PR -9 AM                        g:   I


                                 AUSTIN DIVISION
                                                                                           CJRT
RICHARD BELLIVEAU,
               Plaintiff,
-vs-                                                               CAUSE NO.:
                                                                AU-17-CA-00379-SS
BARCO, INC., and BARCO, N.y.,
                  Defendants.


                                            S) 9       I   9

       BE IT REMEMBERED on this day the Court reviewed the file in the above-styled cause,

and specifically Defendants Barco, Inc. and Barco, N.y. (collectively, Barco)'s Motion to Strike

Privileged Information [#230], Plaintiff Richard Belliveau's Redacted Response [#235] in

opposition, Belliveau's Motion to File Unredacted Response Under Seal [#235], Barco's

Response [#236] in opposition to the Motion to File Under Seal, and, finally, Barco ' s Reply

[#240] in support of its Motion to Strike. Having reviewed the documents, the governing law,

and the file as a whole, the Court now issues the following opinion and orders.

                                          Background

I.     Introduction

       Richard Belliveau, an inventor, cofounded a company, High End Systems (High End),

that specializes in complex lighting and projection systems. Order of January 18, 2019 [#197] at

1-4. During his time at High End, Belliveau granted High End an exclusive license to use his IP.

Id. In exchange for this license, High End agreed to pay royalties to Belliveau and to use

commercially reasonable efforts to commercialize his IP. Id.

       In 2007, Barco bought High End. Id. Ten years later, in 2017, Barco began to explore a

possible sale of High End to a third-party. Id. As the sales process progressed, Belliveau learned


                                                   1
that the third-party purchaser did not intend to allow Belliveau to stay on as CTO, and rather than

stay on as a consultant, Belliveau resigned. Id. Shortly after Belliveau resigned but before the

sale was consummated, High End granted Barco a sublicense to use Belliveau's IP. Id.

       In this lawsuit, Belliveau alleges Barco used its control over High End to extract a

sublicense to Belliveau's IP for a price far below market value. Id. Following several rounds of

dispositive motions, Belliveau' s remaining claims allege Barco committed constructive fraud

and fraud by nondisclosure when it extracted the sublicense from High End. Id. at 16. Belliveau

also contends Barco breached various fiduciary duties in securing the sublicense. Id.

II.    The Present Discovery Dispute

       On March 14, 2019, Barco moved to strike two sentences from a filing made by

Belliveau on the ground the sentences contained privileged information. Mot. Strike [#230] at    3


Belliveau then filed a redacted response explaining why he believed the information in question

was not privileged. Public Mot. Seal [#235]. When Belliveau moved to file an unredacted

version of this response under seal, Barco opposed the motion on the ground the unredacted

response also contained privileged information and urged to Court to rely solely on the redacted

response in ruling on the motion to strike. Resp. Mot. Seal [#239] at 4-9. Both the motion to

strike and the motion to file under seal are now ripe for review.

                                             Analysis

       Barco moves to strike two sentences from one of Belliveau's filings on the ground the

sentences contain privileged information. Mot. Strike [#23 0] at 3. Barco argues the Court already

ruled this information is privileged in the course of ruling on Belliveau's previous motions to

compel the production of communications between himself and Barco's in-house counsel.          See


Mot. Strike [#230] at 4-6, 7. In turn, Belliveau argues the two disputed sentences were derived



                                                 2
solely from Belliveau's summary judgment declaration, which is not privileged. Resp. Mot.

Strike [#235] at 5.

        The Court denies Barco' s motion to strike because there is no indication that Belliveau' s

pleading borrowed from or relied upon Barco's privileged communications. To the contrary, the

disputed sentences appear to have been derived entirely from Belliveau's declaration. The

declaration states:

                "[Barco's lawyer] made representations to me in these
                communications regarding (a) the extent to which I would be kept
                apprised of the times of any sale . . . and (b) my role in the
                approval of any such terms of sale. . . . I trusted and relied on
                [these] representations; [Barco's attorneys] had been representing
                my interests in licensing the Belliveau IP for years. I fully engaged
                in the [sale] process . . . with the understanding that I would be
                included in the decision-making on any transaction that would
                impact [my] IP.

Resp. Mot. Summ. J. [#148-2] Belliveau Deci. at 3. The disputed sentences at issue here convey

the same information:

                "[Barco's lawyer] assured Belliveau that he would be kept
                apprised of the deal terms and would have a role in approving
                those terms. . . . [He also] assured Belliveau visibility into, and a
                role in, the dealwhich affected his IP."

Resp. Mot. Reconsideration [#228] at 6, 13.

        Barco protests the disputed sentences in Belliveau's filing "go beyond" the language in

the declaration. Mot. Strike [#230] at 8. In the Court's opinion, however, there is no material

difference between the two passages excerpted         abovethe   former states Belliveau received

"representations" that led him to believe he would be kept in the loop during the sales process,

while the latter states that Belliveau was "assured" that he would be kept in the ioop during the

sales process. Since the Court reads both passages as saying the same thing, striking the

complained-of sentences would be pointlesseven if the sentences were struck and the Court

                                                  3
was prevented from considering them, the Court could nevertheless consider Belliveau's

declaration, which sets forth the exact same contentions but with different words. What's more,

even if the disputed sentences   did   convey some information not contained within Belliveau's

declaration, the Court's decision on the underlying filings would be unaffected, for the

complained-of sentences are just argument and carry only as much weight as the factual or legal

support on which they rely. In this instance, the only factual support relied upon is Belliveau's

declaration.

                                            Conclusion

       The Court denies Barco's motion to strike and advises that Barco might have been better

off cooperating with opposing counsel to seal the offending document rather than engaging in

this sort of needlessly adversarial motions practice.

       Accordingly,

               IT IS ORDERED that Barco's Motion to Strike [#230] is DENIED;

               IT IS FURTHER ORDERED that Belliveau's Motion to File Unredacted

       Response Under Seal [#236] is DISMISSED AS MOOT because the Court was able to

       deny Barco 's Motion to Strike without reading the unredacted version of Belliveau' s

       Response; and

               IT IS FINALLY ORDERED that Belliveau's Response to Motion for Partial

       Reconsideration [#228] shall remain under seal.


       SIGNED this the          Iay of April 2019.

                                                        /,I-
                                                 SAM SPARKS       (
                                                 SENIOR UNITED STATES DISTRICT JUDGE
